Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered February 27, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the prosecutor’s statements during summation is unpreserved for appellate review (see, CPL 470.05 [2]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Joy, Altman and Goldstein, JJ., concur.